Citation Nr: 1043973	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was last before the Board in March 2010 when it was 
remanded for further development, specifically to obtain further 
medical opinions pertinent to the issues on appeal.  
Unfortunately, the claims must once again be remanded to ensure 
compliance with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268, 271 (1998)

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's March 2010 remand, the Veteran's claims 
file was referred to the same VA Audiologist that conducted an 
October 2009 VA audiologic examination for an addendum opinion.  
In March 2010 such an addendum was obtained; however, the 
audiologist indicated that an otolaryngologist was best-qualified 
to address the opinion requested by the Board, particularly 
pertaining to the etiology of Meniere's disease, to which hearing 
loss and tinnitus have been related.  See October 2009 report of 
VA audiologic examination.  It is noted that the Board's March 
2010 remand specifically requested consideration of the Veteran's 
complaints of "dizzy spells" noted in his service treatment 
records. 

Accordingly, in April 2010 the Veteran was provided a VA 
examination conducted by an otolaryngologist.  The VA examiner 
rendered a diagnosis of "Meniere's syndrome dating back to some 
year before 1975" and commented that the "exact time of 
development is unknown."  The examiner noted that a review of 
the Veteran's service treatment records disclosed no 
"complain[ts] of vertigo while in the service," and thus 
concluded that it was less likely than not that [the Veteran's] 
Meniere's disease [was] attributable to the service."  Rather, 
the examiner concluded that it was his opinion that Meniere's 
disease developed sometime after the service and had no 
relationship to the Veteran's military career.  

In contrast to the examiner's statement that there appeared no 
complaints of "vertigo" in the Veteran's service treatment 
records, the Board notes a February 1951 complaint of "dizzy 
spell, headache, sleeping poor."  The note associated with this 
complaint indicates that medication was prescribed.  It appears 
to the Board that this medication may have been Phenobarbital, 
although it is difficult to read the handwriting in the record.  
It is possible that the examiner considered this notation, and 
simply felt that the complaints did not constitute true 
"vertigo" consistent with Meniere's syndrome, but, instead, 
were indicative of another problem.  However, no such distinction 
is made in the report, and, in fact, it is unclear whether or not 
the examiner was aware of this notation.

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.  Because it is not clear whether the April 2010 
otolaryngologist considered the Veteran's February 1951 complaint 
of a dizzy spell, apparently treated with Phenobarbital, the 
examination report is inadequate to decide the claim and must be 
returned to the examiner for an addendum opinion.  Id., see also 
Barr, Stegall, supra.  

The Board also notes that the claims of entitlement to service 
connection for bilateral hearing loss are inextricably 
intertwined with the claim for service connection of Meniere's 
disease remanded herein and must be deferred pending 
readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Refer the claims folder to the 
otolaryngologist who performed the April 2010 
examination (if available) to obtain an 
addendum opinion as to the etiology of the 
Veteran's Meniere's disease.  Specifically, 
the examiner is asked to address whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
Meniere's disease is attributable to service, 
to include either noise exposure or 
complaints of dizzy spells noted therein, 
particularly the February 1951 complaint 
noted above.

(The phrase "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

If the otolaryngologist who performed the 
April 2010 is unavailable to complete this 
addendum, another VA examination by an 
otolaryngologist should be scheduled to 
clarify the etiology of the Veteran's 
Meniere's disease.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



